department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b location c number d number g number x dollars amount y dollars amount z dollars amount dear you asked for advance approval of your scholarship procedures under internal_revenue_code sec_4945 and your grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 we also approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable letter catalog number 58263t description of your request you were formed to help provide opportunities for underprivileged youth and young adults to give them a chance for success and to strengthen communities in order to further this goal you will provide scholarships for students to attend a united_states university technical college or other qualified_program you will provide grants for individuals to improve or enhance their capacity skill or talent in the fields of with the objective of actuating a career in science art sports academia or other similar fields your scholarships are designed to assist students who demonstrate academic excellence and or financial need scholarships will be restricted to students attending accredited schools or educational institutions that qualify under sec_509 and sec_170 of the code and scholarship funds will be used by recipients for tuition books or living_expenses while attending school the amount of each scholarship will be in the range of x dollars to y dollars annually your grants are designed to assist youth and young adults who demonstrate talent potential and perseverance in their chosen fields of interest and financial need grant amounts will be used by recipients for travel training equipment registration fees living and other expenses related to the pursuit of a career in the recipient's field of interest grants must be used to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching athletic or other similar capacity skill or talent grant recipients will be limited to youth and young adults between the ages of c and d the amount of each grant will be in the range of x dollars to z dollars you will make scholarship and grant information available through your website which is currently under construction applications will be accepted throughout the year either by mail electronically or by personal delivery there is no limit on the potential number of individuals who are eligible to apply and no limit on the number of potential applicants the following individuals will not be eligible to apply for or receive a scholarship or grant award a any of your employees as well as any family_member of such an individual b any of your executives officers or directors as well as any family_member of such an individual and c any otherwise disqualified_person with respect to you as defined by sec_4946 of the code as well as any family_member of such an individual you will evaluate scholarship and grant applications based on an objective rubric for scholarships the greatest weight will be placed on an applicant's past academic performance and financial need with lesser weight on recommendations from instructors and personal qualities for grants the greatest weight will be placed on an applicant’s past performance in his or her chosen field of interest and financial need with lesser weight on personal recommendations and personal qualities your financial need criterion will be based upon a review of a financial needs assessment and consideration of any other financial aid or income the applicant expects to receive individuals attending schools living or planning to work in b may receive preference you will at no time discriminate against any applicant on the basis of race religion creed color sex age physical or mental disabilities sexual orientation or national origin your website will include an appropriate nondiscrimination statement recipients of your scholarship and grant awards will be selected by your board_of directors with the assistance of your officers and or employees assigned to assist the board with the operation of your program the number and amounts of awards made each year will be determined by the board_of directors based on available funds and other appropriate factors individual scholarship amounts will be determined by the cost of tuition at each educational_institution and the student’s financial need individual grant amounts will be determined by the recipient’s proposed budget and financial need other financial aid and income will also be considered when determining specific scholarship and grant amounts no funds will be used to compensate recipients for performing particular services you will pay scholarship funds to the accredited educational_institution where the recipient is enrolled and only if the institution agrees to supervise the use of the scholarship the scholarship recipient must be enrolled in an eligible_educational_institution must maintain at least a g grade point average or equivalent and the scholarship funds must be used to cover the cost of the recipient’s tuition fees books room and board research fees and other expenses associated with the completion of the recipient’s degree you will require an annual report from each educational_institution to confirm each recipient’s enrollment and academic performance any unused funds will be transferred from the educational_institution back to you you will pay all grant funds directly to the recipient grant funds must be used to cover the cost of the recipient's travel training equipment registration fees living and other expenses related to improving or enhancing his or her capacity skill or talent in the fields of with the objective of pursuing a career in science art sports academia or other similar fields you will require an annual report from each recipient describing the use of funds along with the objectives achieved work produced and or any other improvement to the recipient’s capacity skill or talent in his or her chosen field of interest the recipient shall return any unused funds to you if you learn that an award has not been used for its intended purpose you will investigate and take corrective action which may consist of any_action up to and including legal action you will withhold any further payments during an investigation you may renew an award as long as you have not received information on misuse of the award all required reports concerning the recipient have been received and the recipient continues to satisfy the conditions of the award and remains eligible to receive the award you will maintain any applications received for a minimum of five years beyond the date of application or completion of the award whichever is greater the information maintained will include the identity of each grantee information to verify that no grantee is related to a member of the selection committee or a disqualified_person in relation to you copies of award letters transcripts annual reports and any other correspondence between the applicant and you you will also maintain records of the amount and purpose of each award granted basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or toachieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements
